   Case 20-43914-mxm13 Doc 66 Filed 04/12/21                     Entered 04/12/21 13:07:06         Page 1 of 2
PAM BASSEL STANDING CHAPTER 13 TRUSTEE
Bar No.01344800
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Phone: (817) 916-4710
Fax: (817) 916-4770


                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
IN RE:                                                                               CASE NO.: 20-43914-MXM-13
         CARROLL JAMES LEBOUEF III
             2130 SHORELINE DR
             FLOWER MOUND, TX 75022
             SSN/TIN: XXX-XX-5878

         CHALLIS LEE LEBOUEF
             2130 SHORELINE DR
             FLOWER MOUND, TX 75022
             SSN/TIN: XXX-XX-3862

DEBTORS                                                                       HEARING: MAY 20, 2021 AT 8:30 AM

                TRUSTEE'S MOTION TO DISMISS CASE FOR CAUSE AND NOTICE OF HEARING

TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

        NOW COMES Pam Bassel Standing Chapter 13 Trustee and files this Trustee 's Motion to Dismiss Case
for Cause under 11 U.S.C. § 1307 and Fed. R. Bank. P. 9014. Trustee would respectfully show the Court:
                                                                    1
    1. The Court has jurisdiction, and this is a core proceeding.

    2. This case should be dismissed under § 1307 because the delay in confirming Debtors' Chapter 13 Plan
       is unreasonable and prejudicial to creditors.

         WHEREFORE, Trustee prays that Trustee's Motion to Dismiss Case for Cause be GRANTED and for
         general relief


                                                                 Respectfully submitted,

                                                         By:    /s/ Ethan S. Cartwright
                                                                Ethan S. Cartwright, Staff Attorney
                                                                Bar No. 24068273
                                                                PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                                Bar No. 01344800
                                                                7001 Blvd 26, Ste 150
                                                                North Richland Hills, TX 76180
                                                                (817) 916-4710 Phone
                                                                (817) 916-4770 Fax




1 11 U.S.C. § 105 & 28 U.S.C. §§ 157(b) & 1334




                                                                                                         Page 1 of 2
                                                 TRUSTEE'S MOTION TO DISMISS CASE FOR CAUSE AND NOTICE OF HEARING
    Case 20-43914-mxm13 Doc 66 Filed 04/12/21                    Entered 04/12/21 13:07:06           Page 2 of 2
                                               NOTICE OF HEARING

   This matter will be called at the docket call on the date and time above in Room 128 at Eldon B. Mahon U.S.
Courthouse 501 W. 10th St., Fort Worth, Tx 76102-3643 with a hearing following docket call. YOU DO NOT HAVE
TO ATTEND THE HEARING UNLESS YOU OPPOSE DISMISSAL OF THE CASE.


                                                         By:    /s/ Ethan S. Cartwright
                                                                Ethan S. Cartwright




                                             CERTIFICATE OF SERVICE

     I certify that a true and copy of the foregoing was served on or before the date of fling. Service was
 accomplished electronically on Debtors' attorney and all parties entitled to electronic notice and by first class mail
 on the Debtors and the parties listed below, if any.



                                                         By:    /s/ Ethan S. Cartwright
                                                                Ethan S. Cartwright


 CARROLL JAMES LEBOUEF III
 CHALLIS LEE LEBOUEF
 2130 Shoreline Dr
 Flower Mound, TX 75022




                                                                                                       Page 2 of 2
                                               TRUSTEE'S MOTION TO DISMISS CASE FOR CAUSE AND NOTICE OF HEARING
